IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 96-30745
                             Summary Calendar



CHARLES CARTER,

                                               Plaintiff-Appellant,

versus

I.G. OLINDE, Clerk of Court, 18th JDC,

                                               Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                         USDC No. 95-CV-540
                        - - - - - - - - - -
                           April 16, 1997
Before SMITH, DUHÉ and BARKSDALE, Circuit Judges.

PER CURIAM:1

     Charles Carter, Louisiana prisoner #115957, has moved for leave

to   proceed   in   forma   pauperis   (IFP)   in   this   appeal   from   the

dismissal of his civil rights claims as frivolous. Carter’s motion

to appeal IFP is GRANTED.

       A prison official having certified that the average monthly

deposit to Carter’s account during the preceding six months is

$13.31, we ASSESS an initial partial filing fee of $2.65.              After


       1
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
payment of the initial partial filing fee to the clerk of the

district court, Carter shall make monthly payments of twenty

percent of the preceding month’s income credited to his account.

See 28 U.S.C. § 1915(b)(2).   The agency having custody of Carter is

directed to forward payments from his prisoner account to the clerk

of the district court each time that the amount in his account

exceeds $10 until the filing fee of $105 is paid.    See id.

     Carter argues that the district court abused its discretion in

dismissing his denial-of-access-to-courts claim as frivolous. We

have reviewed the record and Carter’s motion for IFP and hold, for

essentially the reasons stated by the magistrate judge and adopted

by the district court, that the district court did not abuse its

discretion in dismissing Carter’s claim as frivolous.    See Carter

v. Olinde, No. 95-540-B (M.D. La. June 28, 1996).

   Carter’s appeal is without arguable merit and, thus, frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).      Because

the appeal is frivolous, it is DISMISSED.    See 5th Cir. R. 42.2.



     This is not the first civil rights suit filed by Carter which

has been dismissed as frivolous.    See Carter v. Francois, No. 95-

31251 (5th Cir. June 20, 1996) (unpublished).    A prisoner may not

          bring a civil action or appeal a judgment in a
          civil action or proceeding under this section
          if the prisoner has, on 3 or more prior
          occasions, while incarcerated or detained in
          any facility, brought an action or appeal in a
          court of the United States that was dismissed
          on   the  grounds   that   it  is   frivolous,
          malicious, or fails to state a claim upon
          which relief may be granted, unless the
          prisoner is under imminent danger of serious
          physical injury.

28 U.S.C. § 1915(g).   Including the dismissal of this appeal and

the dismissal of the complaint from which appeal was taken, Carter

now has four "strikes."   See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).   Therefore, except for cases involving an

imminent danger of serious physical injury,

§ 1915(g) bars Carter from proceeding further under § 1915.   He may

proceed in subsequent civil cases under the fee provisions of 28

U.S.C. §§ 1911-14.

     IFP GRANTED; FEE ASSESSED; APPEAL DISMISSED.